11/12/2020



                                                                                  Case Number: DA 20-0232




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                         No. DA 20-0232

JAMES DAVID SIMPSON,               )
             Petitioner/Appellant, )
     vs.                           )         ORDER GRANTING FIRST
                                   )         EXTENSION OF TIME TO
                                   )         FILE APPELLEE’S ANSWER
MUSSELSHELL COUNTY BOARD )                   BRIEF
OF COMMISSIONERS,                  )
          Respondent/Appellee. )
_______________________________)

Respondent/Appellee has moved the Court pursuant to M.R.App.P. 26 for an

extension of time up to and including December 17, 2020 to file and serve the

Appellee’s Answer Brief. This is the first request for an extension of time.

Opposing counsel for Petitioner/Appellant has been contacted and does not object

to the extension of time.

       Pursuant to Rule 26, M.R.App.P. 26, and good cause appearing, Appellee

Musselshell County Board of Commissioners is granted an extension of time up to

and including December 17, 2020 to file its Answer Brief.

                                _____________________________________
                                Montana Supreme Court Justice

cc: Counsel of Record


                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         November 12 2020